EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of April 11, 2007 (the “Effective Date”), by and between PATRICK E. LAMB (the
“Executive”) and FREMONT GENERAL CORPORATION (the “Company”), and supercedes
that Management Continuity Agreement entered into by the parties effective as of
August 7, 2006.

RECITALS

A. The Company and the Executive desire to enter into this Agreement in order to
provide additional financial security and benefits to the Executive in
recognition of past services and to encourage Executive to continue employment
with the Company.

B. To accomplish the foregoing objectives, the Board of Directors of the Company
(the “Board”) has directed the Company, upon execution of this Agreement by the
Executive, to agree to the terms provided herein.

C. Certain capitalized terms used in the Agreement are defined in Section 6
below.

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, the parties agree as
follows:

1. Duties and Scope of Employment.

(a) Position. The Company shall employ the Executive in the position of Senior
Vice President with financial reporting and/or accounting duties and
responsibilities and compensation as in effect as of the Effective Date;
provided, however, that the Board shall have the right to revise such
responsibilities and compensation from time to time as the Board may deem
necessary or appropriate. If any such revision constitutes “Involuntary
Termination” (as defined in Section 6(c)), the Executive shall be entitled to
benefits upon such Involuntary Termination as provided under this Agreement.

(b) Obligations. The Executive shall devote his full business efforts and time
to the Company and its subsidiaries. The foregoing, however, shall not preclude
the Executive from engaging in such activities and services as do not interfere
or conflict with his responsibilities to the Company.

2. Employment Period. The “Employment Period” commenced as of April 11, 2007
(the “Effective Date”). Commencing April 11, 2007, the term of this Agreement is
thirty-six (36) months, expiring on April 12, 2010. Either party may terminate
this Agreement by giving written notice to the other party. In the event notice
of termination of this Agreement is given by the Company such notice shall
constitute Involuntary Termination and the provisions of Section 4 shall apply.

3. Compensation and Benefits.

(a) Base Compensation. The Company shall pay the Executive as compensation for
services a base salary as of the effective date at the annualized rate of
$425,000.00. Such salary shall be reviewed at least annually and may be
increased from time to time. Such salary shall be paid periodically in
accordance with normal Company payroll. The annual compensation specified in
this Section 3(a), as adjusted from time to time, is referred to in this
Agreement as “Base Compensation”.

(b) Bonus. Beginning with the Company’s current fiscal year and for each fiscal
year thereafter during the term of this Agreement, the Executive shall be
eligible to participate in any bonus plan or arrangement maintained by the
Company of general applicability to other key executives of the Company.

(c) Executive Benefits. The Executive shall be eligible to participate in the
employee benefit plans and executive compensation programs maintained by the
Company of general applicability to other key executives of the Company,
including (without limitation) retirement plans, savings or profit-sharing
plans, deferred compensation plans, supplemental retirement or excess-benefit
plans, stock option, restricted stock programs, incentive or other bonus plans,
life, disability, health, accident and other insurance programs, paid vacations,
and similar plans or programs, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the determination
of the Board or any committee administering such plan or program.

4. Benefits Upon Termination.

(a) If the Executive’s employment terminates, the Executive shall be entitled to
benefits as follows:

(i) Involuntary Termination; Disability; Death. If the Executive’s employment
terminates as a result of Involuntary Termination other than for “Cause” or if
the Executive’s employment terminates as the result of Disability or Death, then
the Company shall pay the Executive (or the Executive’s beneficiary or
representative) within ten (10) business days after the Termination Date, a lump
sum amount equal to Thirty Six (36) months’ Base Compensation of the Executive
at the time of such Termination. In addition, the Executive shall be entitled to
the payment of an amount equal to the “Target” bonus amount of any bonus plan(s)
then in effect of which the Executive is a participant. Such payment shall
likewise be made within ten (10) business days of the Termination Date.

(ii) Voluntary Resignation; Termination for Cause. If the Executive’s employment
terminates by reason of the Executive’s voluntary resignation, (and is not an
Involuntary Termination), or if the Executive is terminated for Cause, then the
Executive shall not be entitled to receive severance or other benefits except
for those (if any) as may then be established (and applicable) under the
Company’s then-existing severance and benefits plans and policies at the time of
such termination.

(b) Benefits; Miscellaneous. In the event the Executive is entitled to benefits
pursuant to subsection 4 (a)(i) (other than as a result of the Executive’s
death), then in addition to such benefits, the Company shall continue to provide
the Executive, for thirty-six (36) months after the Termination Date, welfare
benefits or such comparable alternative welfare benefits as the Company may, in
its discretion, determine to be sufficient to satisfy its obligations to the
Executive under this Agreement (including, without limitation, medical,
prescription, dental, disability, individual life, group life, accidental death
and travel accident plans and programs) which are at least as favorable as the
most favorable plans of the Company applicable to other peer executives and
their families as of the Termination Date. Notwithstanding the foregoing, if the
Executive is covered under any medical, life, or disability insurance plan(s)
provided by a subsequent employer, then the amount of coverage required to be
provided by the Company hereunder shall be reduced by the amount of coverage
provided by the subsequent employer’s medical, life or disability insurance
plan(s). The Executive’s rights under this Section 4(b) shall be in addition to,
and not in lieu of, any continuation coverage or conversion rights the Executive
may have pursuant to applicable law, including without limitation, continuation
coverage required by Section 4980B of the Internal Revenue Code.

(c) In addition, (i) the Company shall pay the Executive any unpaid base salary
due for periods prior to the Termination Date; (ii) the Company shall pay the
Executive all of the Executive’s accrued and unused vacation through the
Termination Date; and (iii) following submission of proper expense reports by
the Executive, the Company shall reimburse the Executive for all expenses
reasonably and necessarily incurred by the Executive in connection with the
business of the Company prior to termination. These payments shall be made
promptly upon termination and within the period of time mandated by law.

(d) Restricted Stock Accelerated Vesting. In the event the Executive is entitled
to severance benefits pursuant to subsection 4(a)(i), the unvested portion of
any restricted stock held by, or for the benefit of, the Executive shall
automatically be accelerated in full so as to become completely vested and/or
unrestricted.

5. Limitation on Payments. Notwithstanding anything to the contrary contained
herein, in the event it shall be determined that any payment by the Company to
or for the benefit of the Executive, whether paid or payable but determined
without regard to any additional payments required under this Section 5 (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any comparable
federal, state, or local excise tax (such excise tax, together with any interest
and penalties, are hereinafter collectively referred to as the “Excise Tax”,
then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in such an amount that after the payment of all taxes
(including, without limitation, any interest and penalties on such taxes and the
Excise Tax) on the payment and on the Gross-Up Payment, the Executive shall
retain an amount equal to the Payment minus all applicable taxes on the Payment.
The intent of the parties is that the Company shall be solely responsible for,
and shall pay, any Excise Tax on the Payment and Gross-Up Payment and any income
and employment taxes (including, without limitation, penalties and interest)
imposed on any Gross-Up Payment, as well as any loss of tax deduction caused by
the Gross-Up Payment. All determinations required to be made under this Section,
including without limitation, whether and when a Gross-Up Payment is required in
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
accounting firm that is the Company’s outside auditor at the time of such
determinations, which firm must be reasonably acceptable to the Executive (the
“Accounting Firm”). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) a willful act of personal dishonesty knowingly
taken by the Executive in connection with his responsibilities as an employee
and intended to result in his substantial personal enrichment, (ii) a willful
and knowing act by the Executive which constitutes gross misconduct, or any
refusal by the Executive to comply with a reasonable directive of the Board,
(iii) a willful breach by the Executive of a material provision of this
Agreement, or (iv) a material and willful violation of a federal or state law or
regulation applicable to the business of the Company. No act, or failure to act,
by the Executive shall be considered “willful” unless (1) committed without good
faith and without a reasonable belief that the act or omission was in the
Company’s best interest; and (2) the Executive has been given notice of the
offending conduct and given a reasonable opportunity to cure, if possible.
Termination for Cause shall not be deemed to have occurred unless, by the
affirmative vote of all of the members of the Board (excluding the Executive, if
applicable), at a meeting called and held for that purpose (after reasonable
notice to the Executive and his counsel) after allowing the Executive and his
counsel to be heard before the Board, a resolution is adopted finding that in
the good faith opinion of such Board members the Executive was guilty of conduct
set forth in (i), (ii), (iii), or (iv) and specifying the particulars thereof.

(b) Disability. “Disability” shall mean that the Executive has been or will be
unable to perform his duties under this Agreement for a period of six or more
months due to illness, accident or other physical or mental incapacity.

(c) Involuntary Termination. “Involuntary Termination” shall mean:

(i) The continued assignment to Executive of any duties or the continued
significant change in the Executive’s duties, either of which is substantially
inconsistent with the Executive’s duties immediately prior to such assignment or
change for a period of 30 days after notice thereof from Executive to the Chief
Executive Officer of the Company or the Board setting forth in reasonable detail
the respects in which Executive believes such assignments or duties are
significantly inconsistent with the Executive’s prior duties;

(ii) a reduction in Executive’s Base Compensation;

(iii) a material reduction by the Company in the kind or level of employee
benefits (other than salary and bonus) to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package (other than salary and bonus) is substantially reduced (other
than any such reduction applicable to officers of the Company generally);

(iv) the relocation of Executive’s principal place for the rendering of the
services to be provided by him hereunder to a location more than forty
(40) miles from the present location of the principal executive office of the
Company;

(v) any purported termination of the Executive’s employment by the Company other
than for Cause;

(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 7 below; or

(vii) any material breach by the Company of any material provision of this
Agreement which continues uncured for 30 days following notice thereof; provided
that none of the foregoing shall constitute Involuntary Termination to the
extent Executive has agreed thereto;

(viii) any notice by the Company to the Executive that this Agreement shall be
terminated.

(d) Termination Date. “Termination Date”: shall mean (i) if the Executive’s
employment is terminated by the Company for Disability, thirty (30) days after
notice of termination is given to the Executive (provided that the Executive
shall not have returned to the performance of the Executive’s duties on a
full-time basis during such thirty (30) day period), (ii) if the Executive’s
employment or this Agreement is terminated by the Company for any reason, the
date on which a notice of termination is given, or (iii) if the Agreement is
terminated by the Executive, the date on which the Executive delivers the notice
of termination to the Company.

7. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice or termination to the other party hereto given
in accordance with Section 8 of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 30 days after the giving of such notice). The
failure by the Executive to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
the Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

9. Arbitration. At the option of either party, any and all disputes or
controversies whether of law or fact and of any nature whatsoever arising from
or respecting this Agreement shall be decided by arbitration by the American
Arbitration Association in accordance with the rules and regulations of that
Association.

The arbitrator shall be selected as follows: In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. In the event the Company and the Executive do not agree, the Company
and the Executive shall each select one independent, qualified arbitrator and
the two arbitrators so selected shall select the third arbitrator. The Company
reserves the right to object to any individual arbitrator who shall be employed
by or affiliated with a competing organization.

Arbitration shall take place in Los Angeles, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only of the Company or the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy until such information shall become
generally known. The arbitrator, who shall act by majority vote, shall be able
to decree any and all relief of an equitable nature, including but not limited
to such relief as a temporary restraining order, a temporary and/or a permanent
injunction, and shall also be able to award damages, with or without an
accounting and costs, provided that punitive damages shall not be awarded. The
decree of judgment of an award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such manner as the law
shall require.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (f) shall be void.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(h) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

     
COMPANY
  FREMONT GENERAL CORPORATION
By:      
Title:     
EXECUTIVE
  PATRICK E. LAMB
 
   

